Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the third side wall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims depend from a rejected base claim are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Doornewaard (2016/0345571) in view of Cameron et al. (2010/0032424).
For claim 1, Doornewaard discloses An insect extermination device (at least fig.3 and/or fig.6) comprising: an exterminator housing (at least fig.3 and/or fig.6 for housing of #220) having an air inlet (fig.3 and/or fig.6 for inlet at 272 and/or 274) and an air outlet (fig.3 and/or fig.6 for outlet in connection with 250); a heater (230); and an air flow generator (228) within the exterminator housing powered to: (a) draw air from outside the exterminator housing into the exterminator housing through the air inlet (at least fig.6 and/or para 0043 for air drawn by the fan toward heater), and (b) force air drawn from outside the exterminator housing through the heater to exit heated air from the exterminator housing through the air outlet (at least fig.6 and/or para 0047).
Doornewaard is silent about a pump. 
Cameron teaches an air flow generator can be a pump (at least para 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air flow generator of Doornewaard with a pump as taught by Cameron as an alternative air flow generator in order to allow stronger current of air to be drawn into the device to quickly generate a heated environment. 

For claim 11, Doornewaard as modified by Cameron discloses a ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet (Doornewaard, fig.6 for a size of the air inlet to that of the outlet). 
Doornewaard as modified by Cameron is silent about wherein the ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet is approximately 6.4:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ratio of the cross-section area of the air inlet to the total cross-sectional area of the air outlet of Doornewaard as modified by Cameron with approximately 6.4:1 depending on user’s preferences and/or the size of the elements relative to one another within the apparatus in order to allow a desire flow of air in and out of the apparatus, since Applicant has not disclosed such claimed ratio is for any particular purpose. 
Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron as applied to claim 1-2 and 11 above, and further in view of Swanson (2016/0047559).

Swanson teaches an air condition apparatus comprising a third wall having a second plurality of openings through which air from outside the housing is drawn into the air retention space (at least fig.2 for openings #40 on a top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron with third wall having a second plurality of openings through which air from outside the housing is drawn into the air retention space as taught by Swanson in order to allow more air to be drawn in to generate more heated air to quickly warm up the area of interest. 
For claim 4, Doornewaard as modified by Cameron and Swanson is silent about a plurality of screens individually covering each of the openings in the first wall of the exterminator housing and the openings in the third wall of the exterminator housing.  
Swanson teaches a screen covering each opening (at least fig.7 for screen 40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron and Swanson with a screen covering each opening as taught by Swanson in order to prevent dirt and/or particles to enter the housing. 
For claim 5, Doornewaard as modified by Cameron and Swanson discloses a sleeve fixed to the second wall of the exterminator housing and aligned with the air outlet (Doornewaard, #250). 

Cameron teaches an apparatus including a heater housing (115): (a) within the exterminator housing (fig.1), (b) containing the heater (230), and  -5-58671-9056159275.1(c) into which air drawn through the openings of the exterminator housing enters and from which heated air exits through the air outlet (fig.1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Doornewaard as modified by Cameron and Swanson with heater housing: (a) within the exterminator housing, (b) containing the heater, and-5-58671-905 6159275.1(c) into which air drawn through the openings of the exterminator housing enters and from which heated air exits through the air outlet as taught by Cameron in order to allow separation of elements inside the housing for safe repair or replacement and/or to control the flow of air. 
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron and Swanson as applied to claim 3-5 and 7 above, and further in view of Hummel et al. (2114494).
For claim 6, Doornewaard as modified by Cameron and Swanson is silent about an insulation surrounding the sleeve.
Hummel teaches an insect exterminator comprising an insulation surrounding a sleeve (at least fig.2 for insulation #11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of 
For claim 16, Doornewaard as modified by Cameron, Swanson, and Hummel is silent about a handle, and wherein the exterminator housing has a top wall to which the handle is secured.
Hummel teaches a handle (10), and wherein the exterminator housing has a top wall to which the handle is secured (at least fig.2 for top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Swanson, and Hummel with a handle and a top wall to which the handle is secured as taught by Hummel in order to allow handling of the device during use and/or convenient during transportation. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron and Swanson as applied to claims 3-5 and 7 above, and further in view of Gere et al. (2012/0204478). 
For claim 8, Doornewaard as modified by Cameron and Swanson is silent about wherein the heater is a three- dimensional array of series-connected conductor coils that are in proximity to the air outlet.
Gere teaches a heating apparatus comprising heater is a three- dimensional array of series-connected conductor coils (at least fig.8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heater of Doornewaard as modified by Cameron and Swanson with heater is a three- dimensional array of series-connected conductor coils as taught by Gere in order to 
For claim 9, Doornewaard as modified by Cameron, Swanson, and Gere is silent about a shroud surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the exterminator housing passes to the heater housing.
Cameron teaches a shroud (113) surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the exterminator housing passes to the heater housing (fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Doornewaard as modified by Cameron, Swanson, and Gere with a shroud surrounding the pump and into which air drawn from outside the exterminator housing passes and from which air drawn from outside the exterminator housing passes to the heater housing as taught by Cameron in order to provide protection to the pump. 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron, Swanson, and Gere as applied to claim 8-9 above, and further in view of Lee (2006/0064924)
For claim 10, Doornewaard as modified by Cameron, Swanson, and Gere is silent about a receptacle electrically connected to the pump and to the heater and adapted to receive an electrical power cord.  

For claim 12, Doornewaard as modified by Cameron, Swanson, Gere, and Lee discloses a ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet (Doornewaard, fig.6 for a size of the air inlet to that of the outlet). 
Doornewaard as modified by Cameron, Swanson, Gere, and Lee is silent about wherein the ratio of the total cross- sectional area of the air inlet to the total cross-sectional area of the air outlet is approximately 6.4:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ratio of the cross-section area of the air inlet to the total cross-sectional area of the air outlet of Doornewaard as modified by Cameron, Swanson, Gere, and Lee with approximately 6.4:1 depending on user’s preferences and/or the size of the elements relative to one another within the apparatus in order to allow a desire flow of air in and out of the apparatus, since Applicant has not disclosed such claimed ratio is for any particular purpose.
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Doornewaard in view of Cameron et al., Swanson, and Gere. 

Doornewaard is silent about a pump. 
Cameron teaches an air flow generator can be a pump (at least para 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the air flow generator of Doornewaard with a pump as taught by Cameron as an alternative air flow generator in order to allow stronger current of air to be drawn into the device to quickly generate a heated environment. 
Doornewaard as modified by Cameron is silent about a second side wall having a second air inlet.
Swanson teaches an air condition apparatus comprising a second side wall having a second air inlet (at least fig.2 for openings #40 on a top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron with a second side wall having a second air inlet as taught by Swanson in order to allow more air to be drawn in to generate more heated air to quickly warm up the area of interest. 

Gere teaches a heating apparatus comprising heater is a three- dimensional array of series-connected conductor coils (at least fig.8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heater of Doornewaard as modified by Cameron and Swanson with heater is a three- dimensional array of series-connected conductor coils as taught by Gere in order to provide for substantially free flow of air to an increased surface area for efficient result.  
For claim 14, Doornewaard as modified by Cameron, Swanson, and Gere discloses (a) the air inlet in the first side wall is a first plurality of openings (Doornewaard, fig.6), -6- 58671-9056159275.1(b) the air inlet in the second side wall is a second plurality of openings (Swanson, fig.2), and (c) the air outlet in the front wall is a single opening (Doornewaard, fig.6). 
For claim 15, Doornewaard as modified by Cameron, Swanson, and Gere discloses a ratio of the total cross- sectional area of the first plurality of openings in the first side wall and the second plurality of openings in the second wall to the total cross-sectional area of the air outlet (Doornewaard, fig.6 for a size of the air inlets to that of the outlet). 
Doornewaard as modified by Cameron, Swanson, and Gere is silent about wherein the ratio of the total cross- sectional area of the first plurality of openings in the first side wall and the second plurality of openings in the second wall to the total cross-sectional area of the air outlet is approximately 6.4:1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ratio of .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornewaard as modified by Cameron, Swanson, and Gere as applied to claims 13-15 above, and further in view of Hummel et al. 
For claim 17, Doornewaard as modified by Cameron, Swanson, and Gere is silent about a handle, and wherein the exterminator housing has a top wall to which the handle is secured.
Hummel teaches a handle (10), and wherein the exterminator housing has a top wall to which the handle is secured (at least fig.2 for top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Doornewaard as modified by Cameron, Swanson, and Gere with a handle and a top wall to which the handle is secured as taught by Hummel in order to allow handling of the device during use and/or convenient during transportation. 
-6-Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references have at least one of the elements in the applicant’s disclosure and/or claims: 20120304528, 20140053364, 20150128483, 20120255220. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH PHAM/Primary Examiner, Art Unit 3643